Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because reference character “104” of figure 5 does not indicate a sidewall which includes an upper portion 510 and a lower portion 520 as disclosed.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both a sidewall with rabbets and a sidewall orthogonal to the rabbets.  
The drawings are objected to because reference characters are used for a given part and a modification of such part.  See at least 100, 112, 108, 402.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate both a first rabbet for a base and a first rabbet for a lid.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the striking agent of claims 1, 9, and 10, the hammer of claim 2, the rubber mallet of claims 7, 14, and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 208.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gift item being capable of being revealed after the lid is forcibly entered with an insert slidingly inserted into a third rabbet positioned between the first rabbet and the second rabbet arranged to protect the gift of claims 9, 16, and the gift item being capable of being revealed after the lid is forcibly entered with an insert positioned within the interior space and arranged to protect the gift of claims 3 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The abstract of the disclosure is objected to because it contains the form and legal phraseology of “comprising”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because reference character “204” has been used to designate both second rabbit and second rabbet.
The disclosure is objected to because reference characters "204" and "206" have both been used to designate second rabbet.  
The disclosure is objected to because reference character “206” has been used to designate both interior surface and second rabbet.  
The disclosure is objected to because reference character “202” has been used to designate both first rabbet for base and first rabbet for lid.  
The disclosure is objected to because of the following informalities: usage of the term “rabbet” is objected to.  Rabbet has been used throughout the Specification in a manner contrary to or inconsistent with its ordinary meaning.  Nowhere in the original disclosure does the applicant act as their own lexicographer, clearly redefining the term.  All figures depict what is known in the art as a dado.  A rabbet is a step-shaped recess cut along the edge or in the face of a piece of wood.  It is impossible to have a rabbet spaced from the edge of a board or along its center as would be required for sliding attachment of the insert.  This objection can be overcome by replacing all instances of .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a striking agent to forcibly enter the lid in claims 1, 9, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is led to be indefinite as it is unclear if “a base panel” is a newly recited structure or refers to “a base” of line 3.  In light of the original disclosure and in order to apply art to the claim it will be interpreted as the latter, however further clarification and correction are required.
Claim 2 is led to be indefinite as it is unclear if “a gift set” is a newly recited structure or refers to “a gift box assembly” of claim 1 from which claim 2 depends.  In light of the original disclosure and in order to apply art to the claim it will be interpreted as the latter, however further clarification and correction are required.
The limitation of claim 3 that “the insert is positioned within the interior space”, while claim 1, from which claim 3 is dependent, requires “an empty interior space” is led to be indefinite.  It is unclear how the insert can be within the interior space if the interior space must be empty.  The claim will be interpreted as if the insert is positioned above the empty interior space.  Further clarification and correction are required.
Claim 9 is led to be indefinite as it is unclear if “a base panel” is a newly recited structure or refers to “a base” of line 3.  In light of the original disclosure and in order to apply art to the claim it will be interpreted as the latter, however further clarification and correction are required.
The limitation of claim 10 that “the insert is positioned within the interior space”, while claim 9, from which claim 10 is dependent, requires “an empty interior space” is led to be indefinite.  It is unclear how the insert can be within the interior space if the interior space must be empty.  The claim will be interpreted as if the insert is positioned above the empty interior space.  Further clarification and correction are required.
Claim 16 is led to be indefinite as it is unclear if “a base panel” is a newly recited structure or refers to “a base” of line 3.  In light of the original disclosure and in order to apply art to the claim it will be interpreted as the latter, however further clarification and correction are required.
The limitation of claim 16 of “at least two sidewalls” is led to be indefinite.  It is unclear if this is a newly recited structure, refers to “at least two of the four side panels” of line 3, or refers to any grouping of at least two of the “four side panels” of line 3.  In order to apply art to the claim it will be interpreted as the latter, however further clarification and correction are required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 fails to include all the limitations of the claim upon which it depends as claim 3 requires the insert to be positioned within the interior space while claim 1, from which 3 is dependent, requires an empty interior space.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 fails to include all the limitations of the claim upon which it depends as claim 10 requires the insert to be positioned within the interior space while claim 9, from which 10 is dependent, requires an empty interior space.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 2, 4-9, and 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
GB 540195 discloses a wooden box with an insert
US 2420125 discloses a breakable lid located in a groove, and a base and insert located in a rabbet
US 20180193105 discloses a box with an insert and lid located in grooves
US 2413874 discloses a wooden box with an insert located in a groove and a base and lid located in rabbets
FR 2854873 discloses a wooden box with grooves for a lid, base, and insert
GB 1091093, US 2865552, US 2529138, US 20200087050 disclose hammer entry of a container
US 5622278 discloses a box in combination with a hammer
US 20100084188 discloses the equivalence of a hammer and rubber mallet
US 4903513 discloses a shatterable lid located in a groove
US 5074819 and US 1833081 disclose a top and base located in rabbets
US 2538670 discloses an insert in a groove which can slide out through a wall
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736